Name: Decision No 2/1999 of the ACP-EC Council of Ministers of 8 December 1999 on increasing the structural adjustment facility
 Type: Decision
 Subject Matter: cooperation policy;  economic policy;  economic geography;  European construction
 Date Published: 2000-04-28

 Avis juridique important|22000D0428(02)Decision No 2/1999 of the ACP-EC Council of Ministers of 8 December 1999 on increasing the structural adjustment facility Official Journal L 103 , 28/04/2000 P. 0075 - 0075Decision No 2/1999 of the ACP-EC Council of Ministersof 8 December 1999on increasing the structural adjustment facility(2000/308/EC)THE ACP-EC COUNCIL OF MINISTERS,Having regard to the Fourth ACP-EC Convention, as amended by the agreement signed in Mauritius on 4 November 1995, in particular Article 282(5) thereof,Whereas:(1) On 6 July 1998, the Council of the European Union adopted a decision(1) on the European Community's participation in the debt initiative for the highly indebted poor countries (HIPC) which involved a Community action as a donor in the form of a 15 % bonus on top of the basic structural adjustment facility (SAF) allocation.(2) At its summit in Cologne in June 1999, the G7 stressed that the social dimension of the HIPC initiative should be brought more to the fore.(3) On 26 October 1999, the Commission adopted a communication on a Community participation in the debt-relief initiative for highly indebted poor countries (HIPC) (hereinafter referred to as "the communication") in which it proposed a substantial increase in the SAF allocation as part of the Community's contribution to the HIPC initiative.(4) In view of the large number of countries who will become eligible for the initiative over the next two years, there will not be a sufficient margin to cover these bonuses by reallocating funds within the SAF allocation unless the overall amount in the SAF is increased.(5) Apart from this, SAF resources will be insufficient before the entry into force of the next European Development Fund (EDF) to cover the needs of ACP countries implementing economic reforms.(6) The unallocated programmable resources from the eighth and previous EDFs are available for this purpose.(7) At the meeting in Accra on 13 November 1999 between the ACP Development Finance Cooperation Ministerial Committee and the Commission, the ACP countries stressed, as the Commission had done in its communication, the need for an increase in the SAF; they asked for an immediate increase in the SAF of at least EUR 250 million.(8) A decision of the ACP-EC Council of Ministers is needed to mobilise these EDF resources,HAS ADOPTED THIS DECISION:Article 1EUR 250 million of unallocated programmable resources from the eighth and previous EDFs shall be used to increase the SAF allocation under the eighth EDF.Article 2These resources shall be mobilised in accordance with the rules and procedures for the implementation of financial cooperation under the ACP-EC Convention.Article 3The Commission is requested to take the necessary measures to implement this Decision.Article 4This Decision shall enter into force on the day of its adoption.Done at Brussels, 8 December 1999.For the ACP-EC Council of MinistersThe PresidentJ. Horne(1) Council Decision 98/453/EC of 6 July 1998 concerning exceptional assistance for the heavily indebted ACP countries (OJ L 198, 15.7.1998, p. 40).